In a negligence action, the defendant Acme Marine Hoist Corporation appeals from an order of the Supreme Court, Westchester County (Daronco, J.), dated July 27,1983, which denied its motion for leave to serve an amended answer with a cross complaint. 11 Order reversed, with costs payable by defendants and third-party plaintiffs-respondents, and motion granted. Appellant’s time to serve its amended answer is extended until 20 days after service upon it of a copy of the order to be made hereon, with notice of entry. H Within six days of the substitution of its defense counsel, defendant Acme Marine Hoist Corporation (Acme) moved for leave to serve an amended answer with a cross complaint. Trial Term denied the motion. H Acme should have been granted leave to serve its amended answer with a cross complaint because (1) its original answer spelled out its contention that any injuries sustained by plaintiff were caused in whole or in part by the plaintiff, his employer, and the owner of the hoist which allegedly caused plaintiff’s injury, thereby putting all parties on notice that Acme was claiming that if it were at all responsible the other parties had to share responsibility; (2) the codefendants have interposed cross complaints against Acme; and (3) no showing of any prejudice has been made by the codefendants or the third-party defendant. Niehoff, J. P., Rubin, Boyers and Eiber, JJ., concur.